Citation Nr: 0500326	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-17 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and mother



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1966 to October 1969.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in St. 
Huntington, West Virginia (RO).  The appellant is the 
daughter of the veteran.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  Specifically, she claims 
that the veteran was exposed to ionizing radiation during 
service at Bikini Atoll in 1969 and this resulted in his 
death in 1984.

The death certificate reveals that the veteran died in March 
1984, at the age of 38.  The immediate cause of death was 
cardiopulmonary arrest due to metastatic cancer.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the appellant's claims currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any specific information and evidence needed to 
substantiate and complete a claim.  Further, VA must tell a 
claimant what specific part of that evidence he must provide, 
and what specific part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the RO failed to notify the appellant, with 
regard to the issues on appeal, of any specific information 
and evidence needed to substantiate and complete her claim, 
including particularly what evidence was to be provided by 
her, and what evidence VA will attempt to obtain for her.   

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied with respect 
to the claim for an increased rating.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  Based on any response from the 
appellant, if the RO determines that 
additional development is required to 
adjudicate the claim, then the 
appropriate action should be ordered.  

3.  Following the above, the RO should 
readjudicate the  claim.  In this respect 
the RO should ensure that the development 
requirements of 38 C.F.R. § 3.311 (2004) 
have been complied with.  If any benefit 
on appeal remains denied, a supplemental 
statement of the case should be issued, 
and the appellant and her representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

